ELECTRONIC RECORD
                                                                           W&-/5

COA#      11-13-00060-CR                         OFFENSE:        1


          Ashley Jack Cody Henderson v.
STYLE:    The State of Texas                     COUNTY:         Haskell

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    39th District Court



DATE: 3/26/15                    Publish: NO     TC CASE #:      6547




                        IN THE COURT OF CRIMINAL APPEALS


         Ashley Jack Cody Henderson
STYLE:   v. The State of Texas                        CCA#:      PD-0446-15

         APPELLANTS                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       P6 //f/jLQlf                              SIGNED:                          PC:.

JUDGE:          {l* fa SU^>J~                         PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                              ELECTRONIC RECORD